          Case
           Case1:19-cv-08694-VM
                1:19-cv-08694-VM Document
                                  Document64-2 Filed08/04/20
                                           65 Filed  08/03/20 Page
                                                               Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP,

                     Plaintiff,               Case No. 19-cv-8694

               v.                             ORDER FOR ADMISSION
                                              PRO HAC VICE
 CYRUS R. VANCE, JR., in his official
 capacity as District Attorney of the
 County of New York, and MAZARS
 USA, LLP,

                     Defendants.


      The motion of Walter Dellinger for admission to practice pro hac vice in the

above captioned action is granted.

      Applicant has declared that he is a member in good standing of the bar of the

District of Columbia; and that his contact information is as follows:

              Walter Dellinger
              Duke University Law School
              Science Drive & Towerview Road, Durham, NC 27706
              (919) 613-8535
              wdellinger@omm.com

      Applicant having requested admission pro hac vice to appear for all purposes

as counsel for Defendant in the above entitled action.

      IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac

vice in the above captioned case in the United States District Court for the Southern

District of New York. All attorneys appearing before this Court are subject to the

Local Rules of this Court, including the Rules governing discipline of attorneys.


 Dated:
                                         United States District Judge
